Livingston, J.
said the trial must go on; and the party might apply for an attachment, or bring an action for damages. Such was the rule in England, and in JVew-York.
The District-Attorney stated that it was usual in Connecticut to delay a cause to afford time to bring in a witness.
Edwards, J.
coming in, at this time, it was ruled by The Court, after a short consultation, that the trial must proceed, unless the District-Attorney would make affidavit that he could not, in his opinion, safely try the cause, without the attendance of Palmer. More witnesses are usually summoned than are necessary; and it would be unreasonable to put off a trial on account of the absence of a witness who was not essential, or who could state nothing further than other witnesses in court.
Motion denied,